Citation Nr: 0005462	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-34 032A	)	DATE
	)
	)



THE ISSUE

Entitlement to an effective date earlier than January 22, 
1993, for a grant of service connection for bipolar disorder.




REPRESENTATION

Moving Party Represented by:  To be clarified 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION


The veteran served on active duty from August 1965 to April 
1967. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the veteran as to clear and 
unmistakable error in a November 18, 1997, Board decision.  
 

REMAND
The only signed power of attorney (VA Form 23-22) lists The 
American Legion as the veteran's representative.  However, by 
letter dated in April 1999, the veteran indicated he wished 
to be represented by the Fleet Reserve Association.
In light of the uncertainty as to the veteran's 
representation, this case must be REMANDED for the following 
action.  

The RO should contact the veteran for the 
purpose of clarifying the identity of his 
representative.  If a new representative, 
like the Fleet Reserve Association, is 
desired, he should be furnished the 
appropriate form (VA Form 21-22, 22a) to 
do so.  No further action should be 
undertaken until clarification of 
representation is completed. 

Thereafter, the case should be returned to the Board for 
review of the veteran's motion. 



		
	M. C. GRAHAM
Acting Member, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
United States Court of Appeals for Veterans Claims.  38 
U.S.C.A. § 7252 (West 1991 & Supp. 1999); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal 
an issue to the Court must first obtain a final BVA decision 
on that issue.")  This is a remand is in the nature of a 
preliminary order and does not constitute a final decision of 
the Board on the merits of your motion for review of a 
decision of the Board for clear and unmistakable error.


